The Honorable Mike Everett State Senator 412 Broadway Marked Tree, AR  72365
Dear Senator Everett:
This is in response to your request for clarification, based upon additional facts, of Opinion No. 94-061, which addresses the responsibility of the City of Cherry Valley to reimburse the City of Parkin for the costs associated with the training of a law enforcement officer.  Based upon the additional facts you have provided, it is my opinion that the City of Cherry Valley is not legally required to reimburse the City of Parkin for the costs of training the law enforcement officer in question.
As I noted in Opinion No. 94-061, A.C.A. 12-9-209 (Cum. Supp. 1993) provides for reimbursement to a city, county, or town of the costs or expenses of training a law enforcement officer at the Law Enforcement Training Academy, by another city, county, or town that employs that particular officer within eighteen months after completion of the training.  You state in your request that although the law enforcement officer in question became employed part-time by the City of Cherry Valley shortly after completion of his training, he still works full time for the City of Parkin.  In my opinion, 12-9-209 contemplates reimbursement of training costs to a city, county, or town when a law enforcement officer terminates his employment with that entity in favor of working for another city, county, or town.  As I noted in Opinion No. 94-061, if the officer's employment is terminated by the city, county, or town that paid for his training, reimbursement is not required. Reimbursement would likewise not appear to be required if the officer is still employed by the entity that paid for his training.
Thus, based upon the additional facts you have presented, it is my opinion that the City of Parkin is not legally entitled to reimbursement from the City of Cherry Valley for the costs associated with training the law enforcement officer in question.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh